Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
DETAILED ACTION
This Office Action is in response to the application 16/600,655 filed on 10/14/2019. Claims 1, 8, and 12 have been amended and claims 1, 8 and 12 are independent claims. Claims 2-3, 5-6, 9-10 and 13-17 have been canceled. Claims 1, 4, 7-8, 11-12, 18 have been examined and are pending. 
Authorization for this Examiner’s Amendment was made via email with the Applicant’s representative, Kevin Gust (Reg. No.: 51,032). Mr. Gust has agreed and authorized the Examiner to amend claims 1, 8, and 12 and cancel claims 2-3, 5-6, 9-10 and 13-17.  
Examiner’s Amendments
Claims
Replacing claims 1-18 as follows:
1.	(Currently amended) A system for authentication, the system comprising:
a mouse separate from and wirelessly coupled to an information handling system in an inactive state, mouse comprising:
a fingerprint reader sensor for sensing biometric information;
an internal memory storing biometric information corresponding to an authenticated user;
a microcontroller (MCU) coupled to the fingerprint reader sensor and configured for:
receiving an indication of one or more of the mouse is moving a time duration and a plurality of clicks on the mouse;
communicating a signal to the fingerprint reader sensor to capture biometric information;
capturing, by the fingerprint reader sensor, the biometric information;
comparing the captured biometric information with the biometric information stored in the internal memory to determine if the captured biometric information matches the stored biometric information, wherein
if the captured biometric information matches the stored biometric information, communicating an instruction to one of a central processing unit (CPU) or an embedded controller (EC) in the information handling system to change operation of the information handling system from the inactive state to an active state;
if the captured biometric information does not match the stored biometric information, the MCU does not communicate the instruction to the CPU or EC in the information handling system to change the operation of the information handling system from the inactive state to the active state; and
in response to receiving the instruction from the MCU, one of the CPU or the EC changes the operation of the information handling system from the inactive state to the active state.

2-3.	(Canceled)

4.	(Currently amended) The system of claim [[3]] 1, wherein: 
the mouse includes a button; and 
the button comprises the fingerprint reader sensor.

5-6.	(Canceled)

7.	(Original) The system of Claim 1, wherein:
the inactive state comprises one of a sleep mode and an off mode.

8.	(Currently amended) A method for authentication, the method comprising:
storing, in a mouse separate from and wirelessly coupled to an information handling system in an inactive state, biometric information corresponding to an authorized user;
detecting, by the mouse, an indication of one or more of the mouse is moving a time duration and a plurality of clicks on the mouse;
communicating a signal to a fingerprint reader sensor in the mouse to capture biometric information;
capturing, by the fingerprint reader sensor, the biometric information; 
comparing, by a microcontroller unit (MCU) coupled to the fingerprint reader sensor, the captured biometric information with the stored biometric information to determine if the captured biometric information matches the stored biometric information; and
sending, by the MCU, an instruction to one of a central processing unit (CPU) or an embedded controller (EC) in the information handling system to change operation of the information handling system from the inactive state to an active state if the captured biometric information matches the stored biometric information, 
wherein if the captured biometric information does not match the stored biometric information, the MCU does not send the instruction to the CPU or EC in the information handling system to change the operation of the information handling system from the inactive state to the active state; and
in response to receiving the instruction from the MCU, one of the CPU or the EC changes the operation of the information handling system from the inactive state to the active state.

9-10.	(Canceled)

11.	(Previously presented) The method of Claim 8, wherein:
the inactive state comprises one of a sleep mode and an off mode.

12.	(Currently amended) A system for authentication, the system comprising:
a mouse separate from and wirelessly coupled to one of a CPU and an EC in an information handling system, the mouse comprising:
a fingerprint reader sensor for sensing biometric information;
an internal memory storing biometric information corresponding to an authenticated user;
a microcontroller (MCU) coupled to the fingerprint reader sensor and configured for:
receiving an indication of one or more of the mouse is moving a time duration and a plurality of clicks on the mouse;
communicating a signal to the fingerprint reader sensor to capture biometric information;
receiving captured biometric information from the fingerprint reader sensor;
comparing the captured biometric information with the biometric information stored in the internal memory; and
if the captured information matches the stored biometric information, communicating an instruction to one of the CPU or the EC in the information handling system to change operation of the information handling system from an inactive state to an active state;
if the captured information does not match the stored biometric information, the MCU does not communicate the instruction to the CPU or the EC in the information handling system to change the operation of the information handling system from the inactive state to the active state; and
in response to receiving the instruction from the MCU, one of the CPU or the EC changes the operation of the information handling system from the inactive state to the active state.

13-17.	(Canceled)
18.	(Original) The system of Claim 12, wherein:
the inactive state comprises one of a sleep mode and an off mode.


Examiner’s Statement of Reasons for Allowance
Claims 1, 4, 7-8, 11-12, 18 are allowed. 
The following is an examiner’s statement of reasons for allowance. 
The invention is directed to a device for authenticating a person for access to an information handling system before changing operation of the information handling system from an inactive state to an active state. The device comprises a sensor for sensing an attempt to access the information handling system by a person and capturing biometric information from the person, device internal memory storing biometric information associated with an authenticated user, and a microcontroller (MCU) in the device coupled to the sensor and the internal memory. The MCU is configured for receiving, from the sensor, the captured biometric information associated with the person and determining if the captured biometric information matches biometric information stored in the internal memory. If the captured information matches the information corresponding to the authorized user, the MCU is configured to communicate an instruction to a central processing unit (CPU) or an embedded controller (EC) in the information handling system to change operation of the information handling system from an inactive state to an active state. If the captured information does not match the information corresponding to the authorized user, the MCU does not communicate an instruction to the CPU or EC to change operation of the information handling system to the active state. In some embodiments, the device comprises one of a power button, a mouse, a keyboard, a stylus, a touch pad, a camera, a microphone and a card reader and the sensor comprises one of a fingerprint recognition (FPR) sensor, a proximity sensor, an audio sensor and a scanner. In some embodiments, the MCU is configured to filter biometric information based on one or more of time duration and a number of attempts sensed received in a time period. In some embodiments, the biometric information comprises one of user contact with a power button, a mouse, a touchpad, or a stylus, close proximity of a face or hand near a camera, a-3- 016295.5593person's voice, or insertion of a Common Access Card (CAC) in a CAC reader. In some embodiments, the inactive state comprises one of a sleep mode and an off mode. 
Embodiments disclosed herein are directed to a method for authenticating a person as an authorized user before changing operation of an information handling system to an active state. The method comprises detecting, by a sensor, an attempt to access the information handling system by a person and capturing biometric information associated with the person and comparing, by a microcontroller unit (MCU) coupled to the sensor, the captured biometric information with biometric information corresponding to an authorized user stored in device internal memory. If the captured information matches biometric information corresponding to an authorized user, the method includes sending a command to a central processing unit (CPU) or an embedded controller (EC) in the information handling system to change the state of the information handling system. If the captured information does not match the information corresponding to the authorized user, no command is sent to the CPU or EC. In some embodiments, the device comprises one of a power button, a mouse, a keyboard, a stylus, a touch pad, a camera, a microphone, a touch screen and a card reader and the sensor comprises one of a fingerprint recognition (FPR) sensor, a proximity sensor, an audio sensor and a scanner. In some embodiments, the MCU is configured to filter biometric information based on one or more of time duration and a number of attempts sensed in a time period. In some embodiments, the inactive state comprises one of a sleep mode and an off mode. 
The closest prior art are Kawakita et al. (“Kawakita,” US 20190347389), Tooley, II. (“Tooley, II,” US 9436818), and Plummer et al. (“Plummer,” US 9876859) are also generally directed to various aspects of biometric authentication for computing devices. 
However, none of Kawakita, Tooley, II, and Plummer, alone or in combination, the particular combination of steps or elements as recited in the independent claim 1. For example, these references fails to teach all limitations recited in claim 1 as a whole, especially “ A system for authentication, the system comprising: a mouse separate from and wirelessly coupled to an information handling system in an inactive state, the mouse comprising: a fingerprint reader sensor for sensing biometric information; an internal memory storing biometric information corresponding to an authenticated user; a microcontroller (MCU) coupled to the fingerprint reader sensor and configured for: receiving an indication of one or more of the mouse is moving a time duration and a plurality of clicks on the mouse; communicating a signal to the fingerprint reader sensor to capture biometric information; capturing, by the fingerprint reader sensor, the biometric information; comparing the captured biometric information with the biometric information stored in the internal memory to determine if the captured biometric information matches the stored biometric information, wherein if the captured biometric information matches the stored biometric information, communicating an instruction to one of a central processing unit (CPU) or an embedded controller (EC) in the information handling system to change operation of the information handling system from the inactive state to an active state; if the captured biometric information does not match the stored biometric information, the MCU does not communicate the instruction to the CPU or EC in the information handling system to change the operation of the information handling system from the inactive state to the active state; and in response to receiving the instruction from the MCU, one of the CPU or the EC changes the operation of the information handling system from the inactive state to the active state.” 
These features in light of other features described in the independent claim 1 is allowable over the prior art of record. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to void processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD LONG whose telephone number is (571)272-8961.  The examiner can normally be reached on Monday to Friday, 9 AM - 6 PM EST (Alternate Fridays).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu Pham can be reached on (571) 270-5002.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. 
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 




/EDWARD LONG/
Examiner, Art Unit 2439



/LUU T PHAM/Supervisory Patent Examiner, Art Unit 2439